DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-18 are objected to because of the following informalities:
Claim 1 recites “the insulated gate bipolar transistor” (line 1) which should be replaced with “an insulated gate bipolar transistor”.
Claim 1 recites limitations “the following steps” (line 2) that lack explicit antecedent in the claim. The claim should be amended to recite “following steps” instead of “the following steps”.
Claim 1 recites limitations “characterized in that it comprises” which should be replaced with
 “the method comprises”.
Claim 2 (claims 3-18) recites limitations “characterized in that” (line 2) which should be replaced with “wherein”.
Claim 2 recites limitations “the following steps” (lines 5-6) that lack explicit antecedent in the claim and should be replaced with “following steps”.
Claims 4, 13, and 15 recites limitations “the following steps” (line 6, line 5, and line 6, respectively) that lack explicit antecedent in the claim and should be replaced with “following steps”.
Claims 3 and 14 recite “the annealing temperature” and “the annealing time” that lack explicit antecedent in the claim because “an annealing temperature” and “an annealing time” were not defined by  The claims 3 and 14 should be amended to recite “an annealing temperature” instead of “the annealing temperature” and “an annealing time” instead of “the annealing time”.
Claims 8, 11, 12, and 17 recite “the thickness” that lacks explicit antecedent basis because “a thickness” was not defined by the claims 1, 4 and 5; 1, 4, and 6; 1, 4 and 7; and claims 1, 10, 15 and 16 upon which claims 8, 11, 12, and 17 depend, respectively. The claims 8, 11, 12, and 17 should be amended to recite “a thickness” instead of “the thickness”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014175517 to Kaneda Mitsuru (cited in IDS of 03/31/2021, hereinafter Kaneda).
With respect to Claim 1, Kaneda discloses a fabrication method for the insulated gate bipolar transistor (e.g., a reverse conduction type insulated gate bipolar transistor (RC-IGBT)) (Kaneda, Figs. 3-6, 9-20, ¶0001, ¶0009-¶0011, ¶0013-¶0028, ¶0038-¶0049) characterized in that it comprises the following steps: implanting (Kaneda, Figs. 17-18, ¶0044, ¶0045) hydrogen ions (e.g., 14, H+) into a substrate (1) from a back surface of the substrate (1) of the insulated gate bipolar transistor (e.g., RC-IGBT), so as to form an n-type heavily doped layer (e.g., N+ type cathode region 10) of a reverse conduction diode (e.g., the reflux diode forming region 16) of the insulated gate bipolar transistor (e.g., the reverse conducting IGBT) (Kaneda, Fig. 20, ¶0047).
Regarding Claim 4, Kaneda discloses the fabrication method for the insulated gate bipolar transistor according to claim 1. Further, Kaneda discloses the fabrication method that is characterized in 
Regarding Claim 10, Kaneda discloses an insulated gate bipolar transistor (e.g., the reverse conducting IGBT) (Kaneda, Fig. 20, ¶0047), characterized in that the insulated gate bipolar transistor is fabricated by the fabrication method for the insulated gate bipolar transistor according to claim 1.
Regarding limitation “characterized in that the insulated gate bipolar transistor is fabricated by the fabrication method for the insulated gate bipolar transistor according to claim 1”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process
Regarding Claim 15, Kaneda discloses the insulated gate bipolar transistor according to claim 15. Further, Kaneda discloses the insulated gate bipolar transistor (Kaneda, Figs. 17-20, ¶0044, ¶0045) characterized in that hydrogen ions are formed into the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily doped layer of a reverse conduction Serial No. To Be AssignedPage 4 of 6diode.
Regarding limitation “characterized in that before the step of implanting hydrogen ions, or arsenic ions, or nitrogen ions into a substrate from a back surface of the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily doped layer of a reverse conduction Serial No. To Be AssignedPage 4 of 6diode, the fabrication method for the insulated gate bipolar transistor further comprises the following steps: disposing a mask on the back surface of the substrate, the mask comprises a blocking region and a transmission region, the blocking region is used to block hydrogen ions, or arsenic ions, or nitrogen ions implanted into the substrate; the transmission region is used to supply hydrogen ions, or arsenic ions, or nitrogen ions pass through, so as to implant the substrate”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor having hydrogen ions in the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily doped layer of a reverse conduction Serial No. To Be AssignedPage 4 of 6diode.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language of claim 15 only requires a structure, the insulated gate bipolar transistor having hydrogen ions in the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily 
Nevertheless, Kaneda discloses the insulated gate bipolar transistor that is characterized in that before the step of implanting hydrogen ions into a substrate (1) from a back surface of the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily doped layer (e.g., N+ type cathode region 10) of a reverse conduction diode, the fabrication method for the insulated gate bipolar transistor further comprises the following steps: disposing a mask (13) (Kaneda, Figs. 17-18, ¶0044, ¶0045) on the back surface of the substrate (1), the mask comprises a blocking region (e.g., covering the IGBT region 15) and a transmission region (e.g., corresponding to the free wheeling diode forming region 16), the blocking region is used to block hydrogen ions implanted into the substrate (1); the transmission region is used to supply hydrogen ions pass through, so as to implant the substrate (1).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0311279 to Onozawa et al. (hereinafter Onozawa).
With respect to Claim 1, Onozawa discloses a fabrication method for the insulated gate bipolar transistor (e.g., a reverse conducting insulated gate bipolar transistor (RC-IGBT)) (Onozawa, Figs. 29A-29C, ¶0002, ¶0125-¶0131, ¶0081-¶0110, ¶0069-¶0074) characterized in that it comprises the following steps: implanting (e.g., at step S113, n-type impurities including arsenic (As) are introduced by ion implantation from the rear surface side of the substrate) (Onozawa, Figs. 29A-29C, ¶0127, ¶0069) arsenic ions (e.g., n-type impurities including arsenic (As)) into a substrate (n- -type semiconductor substrate) from a back surface of the substrate (e.g., the n- -type semiconductor substrate) of the insulated gate bipolar transistor (e.g., RC-IGBT), so as to form an n-type heavily doped layer (e.g., N+ type cathode layer 4) of a reverse conduction diode (e.g., free wheeling diode (FWD)) of the insulated gate bipolar transistor (e.g., the reverse conducting RC-IGBT) (Onozawa, Fig. 29C, ¶0125).
Regarding Claim 10, Onozawa discloses an insulated gate bipolar transistor (e.g., the reverse conducting RC-IGBT) (Onozawa, Fig. 29C, ¶0125-¶0129), characterized in that the insulated gate bipolar transistor is fabricated by the fabrication method for the insulated gate bipolar transistor according to claim 1.
Claims 1, 2, 9, 10, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0194562 to Yoshimura et al. (hereinafter Yoshimura).
With respect to Claim 1, Yoshimura discloses a fabrication method for the insulated gate bipolar transistor (e.g., an insulated gate bipolar transistor (IGBT) including free wheel diode (FWD)) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0008, ¶0062-¶0069, ¶0075-¶0084, ¶0111, ¶0115-¶0123, ¶0165-¶0238) characterized in that it comprises the following steps: implanting (Yoshimura, Figs. 8A, 9A, 13-14, ¶0231, ¶0235, ¶0115) hydrogen ions into a substrate (10) from a back surface (23) of the substrate (10) of the insulated gate bipolar transistor (e.g., IGBT), so as to form an n-type heavily doped layer (e.g., high concentration region of the N+ type buffer region 20) of a reverse conduction diode (e.g., in the FWD diode region 80) of the insulated gate bipolar transistor (e.g., the IGBT) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0230, ¶0231, ¶0235).
Regarding Claim 2, Yoshimura discloses the fabrication method for the insulated gate bipolar transistor according to claim 1. Further, Yoshimura discloses the method, characterized in that after the step of implanting hydrogen ions into a substrate (10) from a back surface (23) of the substrate of the insulated gate bipolar transistor (e.g., the IGBT including the FWD diode), so as to form an n-type heavily doped layer (e.g., N+ - type buffer region 20) of a reverse conduction diode (e.g., in the FWD diode region 80), the fabrication method for the insulated gate bipolar transistor further comprises further comprises the following steps: annealing (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0238, ¶0235) the n-type heavily doped layer (e.g., high concentration region of the N+ type buffer region) of the reverse conduction diode (e.g., in the FWD diode region 80), so as to form a recombination center (e.g., crystal defects 19-2 that function as recombination centers) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0082, ¶0238) in the n-type heavily doped layer (20) of the reverse conduction diode (80).
Regarding Claim 9, Yoshimura discloses the fabrication method for the insulated gate bipolar transistor according to claim 2. Further, Yoshimura discloses the method, characterized in that the annealing step adopts laser annealing (e.g., laser annealing the bottom surface 23 after the ion implantation of hydrogen into the bottom surface 23) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0242).
Regarding Claim 10, Yoshimura discloses an insulated gate bipolar transistor (e.g., the IGBT including FWD) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0165, ¶0230, ¶0231, ¶0235), characterized in that the 
Regarding Claim 13, Yoshimura discloses the insulated gate bipolar transistor according to claim 10. Further, Yoshimura discloses that the insulated gate bipolar transistor is characterized in that to form an n-type heavily doped layer (e.g., N+ - type buffer region 20) of a reverse conduction diode (e.g., in the FWD diode region 80), and to form a recombination center (e.g., crystal defects 19-2 that function as recombination centers) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0082, ¶0238) in the n-type heavily doped layer (20) of the reverse conduction diode (80). 
Regarding limitation “after the step of implanting hydrogen ions into a substrate from a back surface of the substrate of the insulated gate bipolar transistor, so as to form an n- type heavily doped layer of a reverse conduction diode, the fabrication method for the insulated gate bipolar transistor further comprises the following steps: annealing the n-type heavily doped layer of the reverse conduction diode, so as to form a recombination center in the n-type heavily doped layer of the reverse conduction diode”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor having an n-type heavily doped layer of a reverse conduction Serial No. To Be AssignedPage 4 of 6diode and a recombination center in the n-type heavily doped layer of the reverse conduction diode.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language of claim 13 only requires a structure, the insulated gate bipolar transistor having an n-type heavily doped layer of a 
Nevertheless, Yoshimura discloses the insulated gate bipolar transistor is characterized in that after the step of implanting hydrogen ions into a substrate (10) from a back surface (23) of the substrate of the insulated gate bipolar transistor (e.g., the IGBT including the FWD diode), so as to form an n-type heavily doped layer (e.g., N+ - type buffer region 20) of a reverse conduction diode (e.g., in the FWD diode region 80), the fabrication method for the insulated gate bipolar transistor further comprises further comprises the following steps: annealing (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0238, ¶0235) the n-type heavily doped layer (e.g., high concentration region of the N+ type buffer region) of the reverse conduction diode (e.g., in the FWD diode region 80), so as to form a recombination center (e.g., crystal defects 19-2 that function as recombination centers) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0082, ¶0238) in the n-type heavily doped layer (20) of the reverse conduction diode (80).
Regarding Claim 18, Yoshimura discloses the insulated gate bipolar transistor according to 
claim 13.
Regarding limitation “characterized in that the annealing step adopts laser annealing”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above 
Nevertheless, Yoshimura discloses the insulated gate bipolar transistor that is characterized in that the annealing step adopts laser annealing (e.g., laser annealing the bottom surface 23 after the ion implantation of hydrogen into the bottom surface 23) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0242).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Yoshimura (US 2020/0194562).
Regarding Claim 2, Kaneda discloses the fabrication method for the insulated gate bipolar transistor according to claim 1. Further, Kaneda discloses the method, characterized in that after the step of implanting hydrogen ions (e.g., H+) into a substrate (1) from a back surface of the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily doped layer (e.g., N+ - type cathode region 10) of a reverse conduction diode, the fabrication method for the insulated gate bipolar transistor further comprises forming crystal defects (51) in the N+ - type cathode region (10) of the reverse conduction diode, but does not specifically disclose the following steps: annealing the n-type heavily doped layer of the reverse conduction diode, so as to form a recombination center in the n-type heavily doped layer of the reverse conduction diode. However, Yoshimura teaches a method of fabricating an IGBT device (Yoshimura, Figs. 1A-1B, 4, 8A, 9A, 13-14, ¶0008, ¶0062-¶0069, ¶0075-¶0084, ¶0111, ¶0115-¶0123, ¶0165-¶0238) including a transistor portion (70) and free wheel diode (FWD, 80) portion, wherein annealing the hydrogen donor regions (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0079, ¶0082, ¶0115, ¶0120, ¶0230, ¶0236, ¶0238) formed by implanting the hydrogen ions though the bottom surface (23) of the substrate in the diode portion (80) results in forming of complex defect (e.g., 19-2) that function as recombination centers (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0082-¶0084) to recombine carrier, and the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kaneda by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of the substrate to form complex defect that function as recombination centers as taught by Yoshimura, wherein the position of the hydrogen implantation is adjusted to adjust the peak position of the crystalline defects in the cathode region of Kaneda to have the fabrication method that further comprises the following steps: annealing the n-type heavily doped layer of the reverse conduction diode, so as to form a recombination center in the n-type heavily doped layer of the reverse conduction diode in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation, and thus to obtain semiconductor device with improved performance characteristics (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238).
Regarding Claim 9, Kaneda in view of Yoshimura discloses the fabrication method for the insulated gate bipolar transistor according to claim 2. Further, Kaneda does not specifically disclose the method, characterized in that the annealing step adopts laser annealing. However, Yoshimura discloses the method, characterized in that the annealing step adopts laser annealing (e.g., laser annealing the bottom surface 23 after the ion implantation of hydrogen into the bottom surface 23) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0242).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kaneda/Yoshimura by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of the substrate as taught by Yoshimura to have the method for the insulated gate bipolar transistor, characterized in that the annealing step adopts laser annealing in order to control the carrier lifetime and 
Regarding Claim 13, Kaneda discloses the insulated gate bipolar transistor according to claim 10. Further, Kaneda discloses the insulated gate bipolar transistor that is characterized in that after the step of implanting hydrogen ions (e.g., H+) into a substrate (1) from a back surface of the substrate of the insulated gate bipolar transistor, so as to form an n-type heavily doped layer (e.g., N+ - type cathode region 10) of a reverse conduction diode, the fabrication method for the insulated gate bipolar transistor further comprises forming crystal defects (51) in the N+ - type cathode region (10) of the reverse conduction diode, but does not specifically disclose the following steps: annealing the n-type heavily doped layer of the reverse conduction diode, so as to form a recombination center in the n-type heavily doped layer of the reverse conduction diode.
However, Yoshimura teaches a method of fabricating an IGBT device (Yoshimura, Figs. 1A-1B, 4, 8A, 9A, 13-14, ¶0008, ¶0062-¶0069, ¶0075-¶0084, ¶0111, ¶0115-¶0123, ¶0165-¶0238) including a transistor portion (70) and free wheel diode (FWD, 80) portion, wherein annealing the hydrogen donor regions (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0079, ¶0082, ¶0115, ¶0120, ¶0230, ¶0236, ¶0238) formed by implanting the hydrogen ions though the bottom surface (23) of the substrate in the diode portion (80) results in forming of complex defect (e.g., 19-2) that function as recombination centers (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0082-¶0084) to recombine carrier, and the carrier lifetime is controlled by the defects generated by hydrogen ion implantation;  specifically, the method comprises (Yoshimura, Figs. 13-14, ¶0268-¶0271) implanting hydrogen ions from the bottom surface (23) of the substrate (10), and annealing at a temperature of about 360 C for about 1 hour so as to form a recombination center (e.g., crystalline defects 19-2) in the reverse conduction diode region (80), and by adjusting the position of the hydrogen implantation, it is possible to adjust the peak position of the crystalline defects (Yoshimura, Figs. 13-14, ¶0271).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the insulated gate bipolar transistor of Kaneda by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of 
Regarding limitation “after the step of implanting hydrogen ions into a substrate from a back surface of the substrate of the insulated gate bipolar transistor, so as to form an n- type heavily doped layer of a reverse conduction diode, the fabrication method for the insulated gate bipolar transistor further comprises the following steps: annealing the n-type heavily doped layer of the reverse conduction diode, so as to form a recombination center in the n-type heavily doped layer of the reverse conduction diode”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor having an n-type heavily doped layer of a reverse conduction Serial No. To Be AssignedPage 4 of 6diode and a recombination center in the n-type heavily doped layer of the reverse conduction diode.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language of claim 13 only requires a structure, the insulated gate bipolar transistor having an n-type heavily doped layer of a 
Regarding Claim 18, Kaneda in view of Yoshimura discloses the insulated gate bipolar transistor according to claim 13.
Regarding limitation “characterized in that the annealing step adopts laser annealing”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language of claim 18 only requires a structure, the insulated gate bipolar transistor, which does not distinguish the invention from the combination Kaneda/Yoshimura that teaches the structure as claimed.
Nevertheless, Kaneda does not specifically disclose the insulated gate bipolar transistor, that is characterized in that the annealing step adopts laser annealing. However, Yoshimura discloses the method, characterized in that the annealing step adopts laser annealing (e.g., laser annealing the bottom surface 23 after the ion implantation of hydrogen into the bottom surface 23) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0242).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda/Yoshimura by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom .
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Yoshimura (US 2020/0194562) as applied to claim 2 (claim 13), and further, in view of Onozawa (US 2015/0311279).
Regarding Claim 3, Kaneda in view of Yoshimura discloses the fabrication method for the insulated gate bipolar transistor according to claim 2. Further, Kaneda does not specifically disclose the method characterized in that the annealing step adopts furnace tube annealing, the annealing temperature is 200-400 degrees Celsius, and the annealing time is 1-5 hours. However, Yoshimura teaches the annealing step to anneal the substrate after hydrogen implantation at the annealing temperature of 370º C (Yoshimura, Figs. 9A, 13-14, ¶0268-¶0270) that is in a range of 200-400 degrees Celsius, and the annealing time of 5 hours that is in a range of 1-5 hours. Further, Onozawa teaches annealing the substrate after ion implantation step including hydrogen implantation (14) (Onozawa, Figs. 29C, ¶0073-¶0074) and n-type impurities implantation (13), wherein furnace annealing (e.g., rapid thermal annealing, RTA) is performed, for example, at a temperature of 350 º C for about 1 hour to form n+ - type cathode layer (4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of fabrication the insulated gate bipolar transistor of Kaneda/Yoshimura by annealing the substrate at specific temperature and time after ion implantation step including hydrogen implantation as taught by Yoshimura wherein the annealing includes furnace annealing (e.g., rapid thermal annealing, RTA) as taught by Onozawa to have the method characterized in that the annealing step adopts furnace tube annealing, the annealing temperature is 200-400 degrees Celsius, and the annealing time is 1-5 hours in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation; and to control carrier lifetime without 
Regarding Claim 14, Kaneda in view of Yoshimura discloses the insulated gate bipolar transistor according to claim 13.
Regarding limitation “characterized in that the annealing step adopts furnace tube annealing, the annealing temperature is 200-400 degrees Celsius, and the annealing time is 1-5 hours”, it is noted that the above language is directed towards the process of making an insulated gate bipolar transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language of claim 14 only requires a structure, the insulated gate bipolar transistor, which does not distinguish the invention from the combination Kaneda/Yoshimura that teaches the structure as claimed.
Nevertheless, Kaneda does not specifically disclose the insulated gate bipolar transistor that is characterized in that the annealing step adopts furnace tube annealing, the annealing temperature is 200-400 degrees Celsius, and the annealing time is 1-5 hours. However, Yoshimura teaches the annealing step to anneal the substrate after hydrogen implantation at the annealing temperature of 370º C (Yoshimura, Figs. 9A, 13-14, ¶0268-¶0270) that is in a range of 200-400 degrees Celsius, and the annealing time of 5 hours that is in a range of 1-5 hours. Further, Onozawa teaches annealing the substrate after ion implantation step including hydrogen implantation (14) (Onozawa, Figs. 29C, ¶0073-¶0074) and n-type impurities implantation (13), wherein furnace annealing (e.g., rapid thermal annealing, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda/Yoshimura by annealing the substrate at specific temperature and time after ion implantation step including hydrogen implantation as taught by Yoshimura wherein the annealing includes furnace annealing (e.g., rapid thermal annealing, RTA) as taught by Onozawa to have the insulated gate bipolar transistor that is characterized in that the annealing step adopts furnace tube annealing, the annealing temperature is 200-400 degrees Celsius, and the annealing time is 1-5 hours in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation; and to control carrier lifetime without increasing the leak current and contaminating the manufacturing line (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238, ¶0242; Onozawa, ¶0012, ¶0072-¶0074).
Claims 5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Matthias et al. (US 2011/0147880, hereinafter Matthias) and Yoshimura (US 2020/0194562).
Regarding Claims 5 and 8, Kaneda discloses the fabrication method for the insulated gate bipolar transistor according to claim 4. Further, Kaneda does not specifically disclose the method that is characterized in that the mask is made of polyimide material (as claimed in claim 5); characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 8). However, Matthias teaches the method using the shadow mask (Matthias, Fig. 4, ¶0029, ¶0030, ¶0032) comprised of a metal or a polymer material including a polyimide which is provided as a resist, wherein the shadow mask (40) is used as a protection during ion implantation of hydrogen ions to form a lifetime control region in specific regions of the device and to prevent forming the lifetime control region in other regions of the device to improve electrical characteristics of the power semiconductor device in blocking, switching and the conducting state.
Further, Yoshimura teaches using photoresist mask (110) (Yoshimura, Figs. 16-17, c) having a specific thickness to sufficiently shield the region of the substrate form the hydrogen ions; and the thickness of the mask depends on the depth to which the protons are implanted into the semiconductor m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the fabrication method of the insulated gate bipolar transistor of Kaneda by forming a mask for the hydrogen implantation including a polymer material as a resist as taught by Matthias, wherein the polymer mask has a specific thickness depending on the depth of the implanted hydrogen ions into the substrate as taught by Yoshimura to have the method that is characterized in that the mask is made of polyimide material (as claimed in claim 5); characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 8) in order to sufficiently shield the region of the substrate form the hydrogen ions; and thus to improve electrical characteristics of the power semiconductor device (Matthias, ¶0029, ¶0030, ¶0032; Yoshimura, ¶0275, ¶0280-¶0283).
Regarding Claims 16 and 17, Kaneda discloses the insulated gate bipolar transistor according to claim 15. Further, Kaneda does not specifically disclose the insulated gate bipolar transistor that is characterized in that the mask is made of polyimide material (as claimed in claim 16); characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 17). However, Matthias teaches the method using the shadow mask (Matthias, Fig. 4, ¶0029, ¶0030, ¶0032) comprised of a metal or a polymer material including a polyimide which is provided as a resist, wherein the shadow mask (40) is used as a protection during ion implantation of hydrogen ions to form a lifetime control region in specific regions of the device and to prevent forming the lifetime control region in other regions of the device to improve electrical characteristics of the power semiconductor device in blocking, switching and the conducting state.
Further, Yoshimura teaches using photoresist mask (110) (Yoshimura, Figs. 16-17, ¶0275-¶0283) having a specific thickness to sufficiently shield the region of the substrate form the hydrogen ions; and the thickness of the mask (110) depends on the depth to which the protons are implanted into the semiconductor substrate (10); for example, in a case where the proton depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda by forming a mask for the  characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 17) in order to sufficiently shield the region of the substrate from the hydrogen ions; and thus to improve electrical characteristics of the power semiconductor device (Matthias, ¶0029, ¶0030, ¶0032; Yoshimura, ¶0275, ¶0280-¶0283).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Adamic, Jr. (US Patent No. 6,084,284, hereinafter Adamic) and Yoshimura (US 2020/0194562).
Regarding Claims 6 and 11, Kaneda discloses the fabrication method for the insulated gate bipolar transistor according to claim 4. Further, Kaneda discloses that the mask is made of a metal material (e.g., the stainless steel mask 13) (Kaneda, Figs. 17-18, ¶0044, ¶0045), but does not specifically disclose the method that is characterized in that the mask is made of aluminum material (as claimed in claim 6); characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 11). However, Adamic teaches using a mask (263) (Adamic, Fig. 2d, Col. 1, lines 3-17; Col. 12, lines 19-48) for ion implantation that includes a reflective metal material, for example an aluminum, such that the laser radiation is completely reflected by the metal mask in the regions protected from the doping.
Further, Yoshimura teaches using a mask (110) (Yoshimura, Figs. 16-17, ¶0275-¶0283) having a specific thickness to sufficiently shield the region of the substrate form the implanted ions; and the thickness of the mask (110) depends on the depth to which the ions are implanted into the semiconductor substrate (10); for example, in a case where the implantation depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the fabrication method of the insulated gate bipolar transistor of Kaneda by forming a mask for the ion implantation including a reflective metal material as taught by Adamic, wherein the mask has a specific thickness depending on the depth of the implanted ions into the substrate as taught by Yoshimura to have the method that is characterized in that the mask is made of aluminum  characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 11) in order to efficiently reflect laser radiation by the reflective metal mask in the regions protected from the doping and to sufficiently shield the region of the substrate from the hydrogen ions (Adamic, Col. 1, lines 3-17; Col. 12, lines 25-40; Yoshimura, ¶0275, ¶0280-¶0283).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Koyama et al. (US 2010/0140658, hereinafter Koyama) and Yoshimura (US 2020/0194562).
Regarding Claims 7 and 12, Kaneda discloses the fabrication method for the insulated gate bipolar transistor according to claim 4. Further, Kaneda does not specifically disclose the method that is characterized in that the mask is made of silicon nitride material (as claimed in claim 7); characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 12). However, Koyama teaches a method of forming a semiconductor device including IGBT and a diode (Koyama, Fig. 15B, ¶0015-¶0017, ¶0138-¶0144), wherein the impurities are implanted into the rear surface of the semiconductor substrate using a silicon nitride mask (41) (Koyama, Fig. 15B, ¶0140) that includes silicon nitride material, and the anneal treatment is performed to form N+ -type cathode layer (1b) adjacent to the P+-type collector layer (1a) such that misalignment of the collector layer and the cathode layer is restricted.
Further, Yoshimura teaches using a mask (110) (Yoshimura, Figs. 16-17, ¶0275-¶0283) having a specific thickness to sufficiently shield the region of the substrate form the implanted ions; and the thickness of the mask (110) depends on the depth to which the ions are implanted into the semiconductor substrate (10); for example, in a case where the implantation depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the fabrication method of the insulated gate bipolar transistor of Kaneda by forming a mask for the ion implantation including a specific material as taught by Koyama, wherein the mask has a specific thickness depending on the depth of the implanted ions into the substrate as taught by Yoshimura to have the method that is characterized in that the mask is made of silicon nitride material (as claimed in claim 7); characterized in that the thickness of the mask is 2-100 microns (as claimed in claim 12) in order to provide improved fabrication method for a semiconductor device including IGBT and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891